Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 08/11/2022.
Claims 1, 2, 4, 10, 11 and 13 are amended by the Applicants.
Claims 3, 5-7, 12, 14-16 and 19-20 cancelled by the Applicants.
Claims 1-2, 4, 8-11, 13 and 17-18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of a dynamic web-based integrated development environment for developers. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…establishing a communication connection between a first language server instance and the computing device wherein the communication connection is a bi-directional web socket connection…  determining a web session identification of the web session; retrieving the first resource file that corresponds to the web session identification; and loading the first resource file to the first language server instance coupled the backend server; loading a content file to the web session; applying the first set of rules to the content file in the web session; evaluating, based on the applying of the first set of rules, the content file; receiving a selection of a second set of rules in a second resource file associated with a second language server instance coupled to the backend server, wherein receiving the selection of the second set of rules further includes: disconnecting a first web socket connection between the first language server instance and the computing device; establishing a new first communication connection, and establishing a second web socket connection between the second language server instance and the computing device; applying the second set of rules to the content file in the web session; 2Application No. 17/075,540PS Ref. No.: INTU/0433US Reply to Office Action of May 12, 2022Client Ref. No.: 2011860US evaluating, based on the applying of the second set of rules, the content file; and providing the evaluation of the content file to the computing device” as recited in claim 1,
“…establishing a communication connection between a first language server instance and the computing device wherein the communication connection is a bi- directional web socket connection… determining a web session identification of the web session; retrieving the first resource file that corresponds to the web session identification; and loading the first resource file to the first language server instance coupled the backend server; loading a content file to the web session; applying the first set of rules to the content file in the web session; evaluating, based on the applying of the first set of rules, the content file; receiving a selection of a second set of rules in a second resource file associated with a second language server instance coupled to the backend server, wherein receiving the selection of the second set of rules further includes: disconnecting a first web socket connection between the first language server instance and the computing device; establishing a new first communication connection; and establishing a second web socket connection between the second language server instance and the computing device; applying the second set of rules to the content file in the web session; evaluating, based on the applying of the second set of rules, the content file; and providing the evaluation of the content file to the computing device” as recited in claim 10.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 8191040 B2 discloses an application program interface (API) provides a set of functions that make available support for processing XML documents for application developers who build Web applications on Microsoft Corporation's .NET.TM. platform.

US 7117504 B2 discloses an application program interface includes a first class to provide information regarding a current HTTP request. The application program interface also includes a second class to manage HTTP output to a client and an object to provide access to server-side utilities and processes. Particular application program interfaces include additional classes to manipulate cookies, handle file transfers, provide exception information, or control operation of an output cache.

US 20160307256 A1 discloses adapting legacy endpoints to modern application protocol interfaces (APIs). A legacy endpoint may provide a powerful and complex API. A modern application may desire access to the legacy endpoint. One or more layers may be added between the modern application and the legacy endpoint. Each layer may provide a different API. These layers of APIs may transform the interface from a powerful and complex interface to a more limited but simpler and easier to use interface. In some example embodiments, a proxy layer, an adapter layer, a facade layer, and a service layer may be used. 

Hicks, Michael, and Scott Nettles. "Dynamic software updating." 

Morris, Kief. Infrastructure as code: managing servers in the cloud. " 

O'reilly, Tim. "What is Web 2.0: Design patterns and business models for the next generation of software." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193